Citation Nr: 0006371	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-14 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran had more than 20 years of active duty terminating 
with his retirement in August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied service connection for 
arthritis for multiple joints, and denied that new and 
material evidence had been submitted to reopen a claim for 
service connection for a heart disorder. 


REMAND

The threshold question which must be determined is whether 
the veteran has filed a well-grounded claim pursuant to 38 
U.S.C.A. § 5107 (West 19991). If a claim is well grounded VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to his claim.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a well-
grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

However, the Board may obtain VA and military records which 
are deemed constructively possessed.  If such service records 
do exist, then they are constructively before the Board, and 
there is a duty to obtain these records.  Bell v. Derwinski, 
2 Vet. App. 611, 612-613 (1992).

In a July 1998 VA Form 9, the veteran stated that after 
retirement in September 1971 until 1973, that he was treated 
for heart and multiple arthritis at Ft. Benning, Georgia.  
The Board is of the opinion that these records should be 
obtained.

Regarding the issue of whether new and material evidence has 
been received to reopen a claim for service connection for a 
heart disorder, a review of the July 1998 rating action and 
the statement of the case reflects that the RO's denial was 
based in part on the following: "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome".  This is the standard for determining new and 
material evidence as set forth by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

The United States Court of Appeals for the Federal Circuit 
has held that this standard is an incorrect interpretation of 
the regulation, 38 C.F.R. § 3.156(a) (1999) and thus cannot 
not be used as the basis for the denial.  Hodge V. West, 155 
F.3d 1356 (Fed. Cir. 1998).  38 C.F.R. § 3.156 provides that 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that that in making a determination as to whether new and 
material evidence has been submitted to reopened a previously 
denied final decision, a three step process is required. It 
must first be determined whether new and material evidence 
has been submitted. If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
military records pertaining to current 
treatment for arthritis multiple joints 
and a heart disorder.  The RO should 
inform the veteran of the requirements 
necessary to establish a well-grounded 
claim.  The veteran should be informed 
that he is free to furnish additional 
evidence and argument while the case is 
in remand status.  Quarles v. Derwinski, 
3 Vet.App. 129, 141 (1992).

2.  It is requested that the RO obtain 
copies of the retirement medical records 
from the Ft. Benning, Georgia, military 
facility covering the period from August 
1971 to the present.  

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues in 
appellate status, to include 
consideration of Hodge and Elkins.  

If the decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case, and an opportunity to respond.  The 
case should thereafter be returned to the Board for further 
review.  In view of the request for additional military 
records, a decision regarding service connection for 
arthritis will not be entered until the requested development 
has been completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



